Citation Nr: 0126571	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a retroactive increased rating in excess 
of 10 percent for a low back disorder from October 4, 1991 
through March 28, 1993.  

2.  Entitlement to a retroactive increased rating in excess 
of 20 percent for a low back disorder from March 29, 1993 
through August 14, 1994.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
October 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of a VA Regional 
Office (RO) in Roanoke, Virginia.  In July 1999, the veteran 
testified before a Hearing Officer at the VARO Roanoke.  In 
August 2001, the veteran testified before the undersigned 
during a Board hearing in Washington, D.C.  Transcripts of 
both hearings are of record.  The issues noted on the title 
page of this decision were clarified as being the correct 
issues at the August 2001 Board hearing.  

REMAND

In reviewing the record, the Board notes that the veteran 
filed her original claim for service connection for a back 
disorder in September 1991.  She was service connected for 
the disability that same month and awarded a 10 percent 
rating, effective from October 4, 1991.  This rating action 
was not the subject of a timely notice of disagreement.  

In a rating action in May 1993, the RO increased the 
veteran's back disability to 20 percent, effective from March 
29, 1993.  This rating action was not the subject of a timely 
notice of disagreement.  

In August 1994, the veteran underwent a left L4-5 diskectomy 
at the VAMC Richmond, Virginia.  

In November 1994, the RO awarded the veteran a temporary, 
total, post-surgical, convalescent rating based on her August 
1994 diskectomy.  The effective date of the award was from 
August 15, 1994 through October 31, 1994.  

The veteran's claims for retroactive increased ratings 
involve periods prior to the August 1994 low back surgery.  
Inasmuch as the above noted, pertinent rating actions were 
not timely appealed, the issues on appeal may only be 
addressed on the basis of clear and unmistakable error (CUE).  
The veteran stated at the August 2001 Board hearing that she 
was predicating her claims on allegations of CUE in the 
pertinent, unappealed rating actions.  

With respect to development of the CUE issues, the Board is 
aware that, VA adjudicators are deemed to have constructive 
notice of the records of VA treatment.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) and VAOPGCPREC 12-95 (May 10, 1995).  The veteran 
has testified that she received medical treatment for her 
back on a regular basis at the VAMC Richmond, beginning in 
April 1993.  Besides the hospital summary for her diskectomy, 
records associated with her treatment at the VAMC Richmond 
between April 1993 and August 1994 are not of record.  
Furthermore, the veteran has also testified that she received 
medical treatment at the VAMC Clarksburg and VAMC Beckley, 
beginning in 1992.  While there are limited medical records 
from both facilities in the claims file, the Board is 
uncertain, based on the veteran's testimony, whether there 
are additional medical records which need to be obtained.  

Thus, inasmuch as the identified VA records are not presently 
available for appellate consideration, and would appear to be 
relevant to the veteran's claims for CUE, a remand is 
required for further development.  38 C.F.R. § 19.9 (2000).  

The veteran's appeal is REMANDED to the RO for the following:

1.  The RO should obtain the veteran's 
complete original VA hospital clinical 
records folder and the complete original 
VA outpatient treatment records folder for 
the period from October 1991 through 
August 1994, and incorporate them into the 
claims folder.  

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the aforementioned development 
action has been conducted and completed in 
full.  If any required action is 
incomplete, appropriate corrective action 
is to be implemented.  

3.  Thereafter, the RO should again 
consider the veteran's claims on the basis 
of the above noted allegations of clear an 
unmistakable error.  If action taken 
remains adverse to the veteran, she should 
be furnished a supplemental statement of 
the case (SSOC) concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran need take no action unless otherwise notified; 
however, she is advised that she has the right to submit 
additional evidence and argument on the matters that have 
been remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  





